               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

BRUCE TERRELL DAVIS, JR.,

                     Plaintiff,
                                                    Case No. 18-CV-465-JPS
v.

SUSAN PETERS and JEAN LUTSEY,
                                                                   ORDER
                     Defendants.


       Plaintiff, a prisoner incarcerated at Green Bay Correctional

Institution (“GBCI”), was allowed to proceed on claims of deliberate

indifference to his serious medical needs, in violation of the Eighth

Amendment, against nurse Susan Peters (“Peters”) and health services

manager Jean Lutsey (“Lutsey”), both employed at GBCI. (Docket #7).

Defendants filed motions for summary judgment on April 22, 2019. (Docket

#30) (Lutsey’s motion); (Docket #38) (Peters’ motion). Along with their

motions, Defendants filed supporting statements of fact. (Docket #32)

(Lutsey’s statement); (Docket #41) (Peters’ statement).

       According to those statements, the material facts are as follows.

Plaintiff has complained of back pain for some years. In May 2017, while

Plaintiff was incarcerated at Fox Lake Correctional Institution (“Fox Lake”),

a Dr. Mann determined that Plaintiff did not need back surgery, but

recommended that he see a physiatrist (something like a doctor of physical

therapy). A physiatry appointment was scheduled, but then cancelled

because of Plaintiff’s transfer to GBCI.

       Plaintiff was transferred to GBCI in June 2017, and that is when his

contact with Defendants began. Peters became Plaintiff’s primary care
provider at GBCI. This included managing his medications and other

avenues to relieve his back pain. This was quite a laborious task with

Plaintiff, as he constantly wanted to start and stop different medications

and increase or decrease their dosages. Plaintiff also repeatedly requested

narcotic pain medication, but this was refused. Still, Peters engaged with

Plaintiff extensively, adjusting his care when appropriate and referring him

to a pain specialist.

       As part of her role to develop a treatment plan for Plaintiff’s back

pain, Peters reviewed Dr. Mann’s recommendation for a physiatry consult.

Because Plaintiff’s medical tests were somewhat aged at this point, Peters

also ordered new testing. In late October 2017, Dr. Chyatte, the

neurosurgeon who reviewed the tests, agreed that Plaintiff did not need

surgery, but suggested “[c]onsider referral to Pain and Spine.” (Docket #34-

1 at 34). Dr. Chyatte never specifically recommended that Plaintiff see a

physiatrist. Peters also considered that Plaintiff had undergone physical

therapy less than a year before, and he had told Peters that the therapy did

not work.

       Peters determined that a conservative treatment plan was

appropriate in light of the doctors’ recommendations and Plaintiff’s history

of noncompliance with treatment. Plaintiff was upset by this and

complained vociferously of pain, the need for surgery, and a physiatry

appointment. He filed many health services requests to this effect.

       As the health services manager, Lutsey only manages the provision

of healthcare at GBCI. She does not prescribe medicine or make referrals,

and only rarely provides direct care to inmates. She never treated Plaintiff

directly. Her only interaction with Plaintiff was to respond to one of his




                                Page 2 of 9
health services requests and to approve one of his requests for additional

pillows, as part of one of her separate committee assignments.

      On these facts, neither Defendant violated Plaintiff’s constitutional

rights. Prisoners are entitled to a minimal level of healthcare while in

custody. Petties v. Carter, 836 F.3d 722, 727–28 (7th Cir. 2016). The Eighth

Amendment is violated when the prisoner shows that they “suffered from

an objectively serious medical condition,” and that “the individual

defendant was deliberately indifferent to that condition.” Id. at 728. The

Gayton case neatly summarizes a deliberate indifference claim:

             [T]he plaintiff must show that: (1) [he] had an
      objectively serious medical condition; (2) the defendants
      knew of the condition and were deliberately indifferent to
      treating h[im]; and (3) this indifference caused h[im] some
      injury. An objectively serious medical condition is one that
      has been diagnosed by a physician as mandating treatment or
      one that is so obvious that even a lay person would perceive
      the need for a doctor’s attention. A medical condition need
      not be life-threatening to be serious; rather, it could be a
      condition that would result in further significant injury or
      unnecessary and wanton infliction of pain if not treated.

              With regard to the deliberate indifference prong, the
      plaintiff must show that the official acted with the requisite
      culpable state of mind. This inquiry has two components. The
      official must have subjective knowledge of the risk to the
      inmate’s health, and the official also must disregard that risk.
      Evidence that the official acted negligently is insufficient to
      prove deliberate indifference. Rather, deliberate indifference
      is simply a synonym for intentional or reckless conduct, and
      that reckless describes conduct so dangerous that the
      deliberate nature of the defendant’s actions can be inferred.
      Simply put, an official must both be aware of facts from which
      the inference could be drawn that a substantial risk of serious
      harm exists, and he must also draw the inference. Even if a
      defendant recognizes the substantial risk, he is free from



                                Page 3 of 9
       liability if he responded reasonably to the risk, even if the
       harm ultimately was not averted.

Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010) (citations and quotations

omitted). In sum, “deliberate indifference means actual, personal

knowledge of a serious risk, coupled with the lack of any reasonable

response to it.” Ayoubi v. Dart, 724 F. App’x 470, 474 (7th Cir. 2018).

       Assuming arguendo that Plaintiff’s pain qualified as a serious

medical condition, Peters comes nowhere close to displaying deliberate

indifference to his treatment needs. Deliberate indifference claims against

medical personnel cannot be sustained on “negligence or even

malpractice.” Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). Rather, “[t]he

federal courts will not interfere with a [provider’s] decision to pursue a

particular course of treatment unless that decision represents so significant

a departure from accepted professional standards or practices that it calls

into question whether the [provider] actually was exercising [her]

professional judgment.” Peters clearly exercised her professional judgment

again and again when dealing with Plaintiff. She engaged in a constant,

varied, and determined campaign of treatment in an attempt to address his

pain, though she would not prescribe the narcotics he desired.

       As to Lutsey, she lacks the required personal involvement to even

implicate Plaintiff’s Eighth Amendment rights. Burks v. Raemisch, 555 F.3d

592, 593–94 (7th Cir. 2009) (“Section 1983 does not establish a system of

vicarious responsibility. Liability depends on each defendant’s knowledge

and actions, not on the knowledge or actions of persons they supervise.”)

(citation omitted). She did not treat Plaintiff directly and, as relevant to this

case, merely responded to one of his written complaints about his

healthcare.


                                  Page 4 of 9
       Plaintiff responded to each of Defendants’ motions separately. Both

sets of responsive materials include a brief, a collection of exhibits, and a set

of “findings of fact.” These “findings of fact” are affirmative statements of

fact, comprising either citations to Plaintiff’s deposition in this case, or a

listing of exhibits with some explanatory parentheticals. See (Docket #47).

The briefs also contain statements of fact presented in prose form. See

(Docket #46 at 2–5).

       Nowhere in Plaintiff’s submissions, however, does he provide a

response to Defendants’ statements of fact that complies with the applicable

procedural rules. Federal Rule of Civil Procedure 56 and Civil Local Rule

56 describe in detail the form and contents of a proper summary judgment

submission. In particular, they state that a party opposing a summary

judgment motion must file

       (B) a concise response to the moving party’s statement of facts
       that must contain:
              (i) a reproduction of each numbered paragraph in the
       moving party’s statement of facts followed by a response to
       each paragraph, including, in the case of any disagreement,
       specific references to the affidavits, declarations, parts of the
       record, and other supporting materials relied upon[.]

Civ. L. R. 56(b)(2)(B)(i); see Fed. R. Civ. P. 56(c)(1)(A) (“A party asserting

that a fact . . . is genuinely disputed must support the assertion by: (A) citing

to particular parts of materials in the record[.]”).

       Rather than comply with this rule, Plaintiff simply provides his own

competing set of asserted facts. He fails to address each of Defendants’ facts

individually and cite appropriate evidence in support of any facts which he

might dispute. See also (Docket #50 and #53) (Defendants’ responses to

Plaintiff’s statements of facts, which demonstrate the proper method for



                                  Page 5 of 9
responding to proposed findings of fact). This is unacceptable, in light of

the fact that Plaintiff was provided a copy of the procedural rules three

times, once by the Court, (Docket #19), and once each by the Defendants

themselves along with their summary judgment motions, (Docket #30 at 3–

13 and Docket #38 at 3–8).

       Despite being repeatedly warned of the strictures of summary

judgment procedure, Plaintiff ignored those rules by failing to properly

dispute Defendants’ proffered facts with citations to relevant, admissible

evidence. Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003). Though the Court

is required to liberally construe a pro se plaintiff’s filings, it cannot act as his

lawyer, and it cannot delve through the record to find favorable evidence

for him. Even if such relevant and favorable evidence could be located in

the record, the Court cannot compile that evidence for him and construct

legal or factual arguments on his behalf. In other words, the Court cannot

abandon its role as a neutral decisionmaker and become an advocate for

one party. Thus, the Court deems Defendants’ facts undisputed for

purposes of deciding their motions for summary judgment. See Fed. R. Civ.

P. 56(e); Civ. L. R. 56(b)(4); Hill v. Thalacker, 210 F. App’x 513, 515 (7th Cir.

2006) (noting that district courts have discretion to enforce procedural rules

against pro se litigants).

       Based on the undisputed facts presented by Defendants, summary

judgment is clearly appropriate in their favor. The Court will nevertheless

indulge Plaintiff’s arguments to the contrary located in his legal briefs. As

to Peters, Plaintiff emphasizes that this case is about her role in allegedly

delaying his referral to a physiatrist. (Docket #46 at 9). He is adamant that

Dr. Chyatte had made an unequivocal referral for a physiatrist, that Peters

refused to schedule the appointment despite the referral, and that this is


                                   Page 6 of 9
sufficient to show deliberate indifference. Plaintiff is wrong on all accounts.

Dr. Chyatte said that Plaintiff’s care providers should consider referring him

to a physiatrist. This is similar to Dr. Mann’s prior statement, which

recommended the same treatment. Peters did consider such a referral, but

she determined that other treatment options were more appropriate at the

time. Indeed, she made numerous attempts to alleviate Plaintiff’s pain in

new and different ways. The fact that none was apparently successful does

not show that she was indifferent to Plaintiff’s medical needs. To the

contrary, the entire course of care Peters provided to Plaintiff demonstrates

careful consideration and patience.1

       Plaintiff presents two arguments in favor of Lutsey’s liability. First,

he says that she had the authority and a responsibility to oversee his care

and could have ordered Peters to treat him differently. In essence, Plaintiff

contends that Lutsey should have acted on the doctors’ recommendations

in light of Peters’ failure to do so. But as noted above, Plaintiff

misunderstands what the doctors said. They made suggestions, not

referrals in themselves. Second, Plaintiff asserts that Lutsey knew that

Plaintiff had a previously scheduled physiatry appointment and hid that

fact from Peters. The evidence demonstrates, however, that Peters

independently knew of the doctors’ recommendations and Plaintiff’s prior

appointment.

       The theme of this case is Plaintiff’s displeasure in not getting the

treatment he wanted. The Seventh Circuit holds, however, that “[a]



       1Plaintiff further argues that Peters changed her course of treatment after
being served with his lawsuit. (Docket #46 at 9–10). But as Peters explains, (Docket
#51 at 3–4), the timing for this assertion does not fit; Plaintiff’s plan of care was
changed before Peters was served.


                                    Page 7 of 9
prisoner’s dissatisfaction with a [provider’s] prescribed course of treatment

does not give rise to a constitutional claim unless the medical treatment is

so blatantly inappropriate as to evidence intentional mistreatment likely to

seriously aggravate the prisoner’s condition.” Snipes v. DeTella, 95 F.3d 586,

592 (7th Cir. 1996). Nothing in record demonstrates that Plaintiff was

intentionally mistreated by Defendants.

       Further, the fact that Plaintiff’s care provider at Fox Lake determined

that a physiatry appointment should be scheduled does not automatically

mean that either Peters or Lutsey were wrong in taking a different course.

A mere difference of opinion amongst medical providers does not support

a finding of deliberate indifference. Norfleet v. Webster, 439 F.3d 392, 396 (7th

Cir. 2006). Rather, Plaintiff needed to show that Defendants’ care was so

bad that a reasonable jury could believe Defendants failed to exercise any

medical judgment in providing that care. Id. He did not do so.

       In light of the foregoing, Defendants have exhibited their entitlement

to summary judgment. The Court will, therefore, grant their motions to that

effect and dismiss Plaintiff’s claims, and this action generally, with

prejudice. The Court will also grant a related motion to seal filed by Peters.

(Docket #37).2

       Accordingly,

       IT IS ORDERED that Defendant Jean Lutsey’s motion for summary

judgment (Docket #30) be and the same is hereby GRANTED;




       2On June 20, 2019, Plaintiff filed a motion seeking to be separated from
Peters and transferred to a new prison. (Docket #57). Even assuming the Court
would entertain such interference in matters of prison administration, which it
would not, this action is being dismissed. The motion will be denied as moot.


                                  Page 8 of 9
      IT IS FURTHER ORDERED that Defendant Susan Peters’ motion

for summary judgment (Docket #38) be and the same is hereby GRANTED;

      IT IS FURTHER ORDERED that Defendant Susan Peters’ motion to

seal (Docket #37) be and the same is hereby GRANTED;

      IT IS FURTHER ORDERED that Plaintiff’s motion for separation

from Defendant Susan Peters (Docket #57) be and the same is hereby

DENIED as moot; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 24th day of July, 2019.

                                 BY THE COURT:



                                 ____________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                               Page 9 of 9
